Title: Benjamin Harrison to Virginia Delegates, 21 December 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond Decem: 21th. 1782.
Your favor of the 10th. Instant came safe such parts of it as were necessary for the Consideration of the Assembly have been laid before them and I hope will have a good effect. it has always been a surprise to me that R. Island should act as she has done, the necessity of a fund to pay off the Interest due from the Continent is so very obvious that where sense is not wanting, I should be very apt to think the Man a bad one who refused to comply with the requisition of Congress on that Subject, or that should in any Manner attemp to wound the little Credit that is left us. Morris’s old Friends have again been at his Notes, the awowed reason was their being counterfeited, their secret ones such as I will not undertake to give you tho’ I believe them of the worst kind.
You give me great pleasure by your Communications on the subject of our Expectations from beyond the Water, and the Intention of Gen: Lincoln, there is now no Occasion for your taking any more trouble on either of these Subjects both of them being in as fair a way as I could expect. I have no News to give you but that from the reports circulating I fear Charles Town is not evacuated at this Time, if they should prove true I think that event will not take place till agn[?] Shelburn has try’d his strength in parliament. The compliments of the approaching season wait on you and may you see as many of them as you can enjoy with Health and Liberty. I am &c.
B. H.
